NANCY STEFFEN RAHMEYER, J.
I respectfully dissent because I believe the majority opinion overlooks three important points. In his first point, the Assessor asserts the Commission erred “in ruling” that subsidized housing “must be valued using the ‘Maryville formula’ ” because (a) “the formula is based on the income approach only,” (b) the formula uses “actual rents,” and (c) the use of “market rather than actual capitalization rates” is improper. I believe the Assessor preserved the third subpart of his first point relied on for appellate review. In this third subpart, the Assessor claims that the Commission erred “in ruling” that subsidized housing “must be valued using the ‘Maryville formula’ ” because the use of “market rather than actual capitalization rates” is improper. As the majority notes, the Assessor raised this claim in his application for review by the Commission. As more fully described below, I believe the Assessor’s preserved claim is correct in the circumstances of this case.1
*822Second, the majority opinion ignores the following legal principles. “Determining the true value in money is an issue of fact for the [State Tax Commission,]” Cohen v. Bushmeyer, 251 S.W.3d 345, 348 (Mo.App. E.D.2008), but determining “[w]hether the appropriate standard of value and approach to valuation were properly applied under the particular facts and circumstances of the case is a question of law.” Snider v. Casino Aztar, 156 S.W.3d at 346. The “[State Tax C]ommission has some discretion in deciding which approach best estimates the value of a particular property,” but its “choice of valuation approaches must comply with the law,” and “[o]nce [it] decides to use a particular approach, it must apply that approach properly and consider all of the factors relevant to that approach.” Id. at 348 (citation omitted). Further, in the context of a commercial property that was subject to a long-term lease requiring rent that was below current market rent, the Missouri Supreme Court in Missouri Baptist Children’s Home v. State Tax Commission of Missouri, 867 S.W.2d 510 (Mo. banc 1993), held that:
The more recent and better-reasoned approach is to authorize the assessing authority to utilize actual as well as potential income in determining true value.
[[Image here]]
Placing a value on real property is not an exact science. When relying on the income capitalization method to determine value, the factfinder necessarily has some discretion to decide what weight will be given to actual rent, as opposed to potential market rent, in reaching its decision. Where the lease was prudent when entered into, the Commission is quite correct to consider actual rent as a factor in determining the value of the property under the income capitalization method.
Id at 512, 513. The Supreme Court, however, specifically noted: “At the same time, projected actual income may be adjusted to reflect current market conditions where actual rent substantially distorts the property’s true value. In fact, circumstances may exist where the income capitalization method is too vague or speculative to be a reliable measure of value.” Id. at 513.2
Third, the majority opinion ignores the burden of proof before the Commission and the consequence of the parties’ failure to present appropriate evidence of value. A county board of equalization’s valuation is presumed correct, and the presumption may be rebutted only if the taxpayer presents substantial and persuasive evidence that the valuation is erroneous. The taxpayer has the burden to establish the value that should have been placed on the property. See Snider v. Casino Aztar, 156 S.W.3d 341, 346 (Mo. banc 2005).3
*823Analyzed under these principles, I believe the Assessor’s preserved claim is correct.
In this case, the Assessor classified the subsidized duplexes as residential property, and PB Associates does not dispute that classification. For real property classified as residential property, section 137.115.1 and 137.115.5(1), RSMo Cum. Supp.2005, requires that the property be assessed at nineteen percent of its “true value in money” on January 1 of each odd-numbered year. True value in money is the fair market value of the property (i.e., the price a willing buyer would pay a willing seller). Cohen v. Bushmeyer, 251 S.W.3d 345, 348 (Mo.App. E.D.2008). There is no separate classification, or exemption from property tax, for privately-owned, subsidized, residential housing.
Experts for both PB Associates and the Assessor used a modified income approach to value the subsidized housing in question based on the Commission’s administrative decisions in Maryville Properties, L.P. v. Nelson, 2000 WL 509484 (Mo. State Tax Comm’n Apr. 27, 2000), as modified by Maryville Properties, L.P. v. Nelson, 83 S.W.3d 608 (Mo.App. W.D.2002), and in Lake Ozark Village v. Whitworth, 2004 WL 1172803 (Mo. State Tax Comm’n Apr. 29, 2004). The modified income approach uses “actual income, expenses and financing terms” for the subsidized property, “an appropriate equity dividend rate,” and “taxes should be included in the capitalization rate.” Maryville Properties, 2000 WL 509484 at *5. The fundamental difference between the experts was- that the experts for PB Associates believed “an appropriate equity dividend rate” required the use of a market equity dividend rate equal to 9% based on sales of non-subsidized or “conventional” apartments with upward adjustments for “marketability,” “illiquidity” and a debt to equity ratio of 20 to 80 percent, while the expert for the Assessor believed “an appropriate equity dividend rate” required the use of the actual equity dividend rate for the specific subsidized duplexes at issue in the amount of .3952%. In view of the fact the equity for the duplexes was 81.5%, the difference in equity dividend rates made a large difference in value. The Hearing Officer and Commission adopted the view of the experts for PB Associates with the exception that the Hearing Officer and Commission eliminated the upward adjustments for marketability and illiquidity and determined the equity dividend rate to be 8.375%.4
I believe the Commission’s administrative decision in this case is unauthorized by law in that it misapplied the law. First, by *824mixing a market equity dividend rate of 8.375% based on non-subsidized housing with the actual income, expenses, and interest rates for the 81.5% equity-financed, subsidized duplexes at issue, the Commission’s decision “substantially distorts” the true fair market value of the duplexes. The distortion is evidenced by (1) the Assessor’s expert’s opinion that the actual equity dividend rate for the duplexes was less than 1%, and (2) the common sense notion that subsidized duplexes completed in 2006 at a cost of $4,324,356 likely had a fair market on January 1, 2007, significantly greater than $888,300.5
Second is that, as PB Associates appears to acknowledge in its brief, the LUR agreement that encumbers the duplexes was not prudent at the time PB Associates entered into the agreement in 2006 but for the federal and state income tax credits PB Associates received in exchange for the LUR agreement. Yet, the actual revenue PB Associates received from the sale of limited partnership interests that entitled the purchasers to the tax credits and that was used to construct the duplexes, was not included (either in whole or in part prorated over the life of the tax credits that generated the revenue) in the actual income utilized to determine the duplexes’ fair market value under the modified income approach used by the Commission. In the circumstances of this case, I believe the actual revenue received from the sale of the limited partnership interests in economic reality is (1) a substitute for the market rent that PB Associates agreed to forego in exchange for the tax credits under the LUR Agreement, and (2) the functional, economic equivalent of prepaid rent. The failure to include in some manner the “prepaid rent” in the actual rent followed by the application of a market equity dividend rate for non-subsidized housing to the actual net operating income of the subsidized duplexes, further distorts the true fair market value of the duplexes, and makes the Commission’s modified income approach too vague and speculative to be a reliable measure of the subsidized duplexes’ fair market value on January 1, 2007.6
Third is that the Commission ignored evidence that strongly indicates its modified income approach in which it applied a market equity dividend rate for non-subsidized housing to the actual net operating income for subsidized housing, is an inappropriate approach to determining the fair market value of the subsidized duplexes at issue here. All experts noted the lack of *825sale comparables, and none presented any evidence of income, expense, or equity dividend rate comparables for subsidized housing. In addition, the duplexes (1) were completed at a cost of $4,824,356 less than one year before the valuation date, (2) were financed with 81.5% equity, and (3) were restricted to a special use with below-market rental rates in exchange for significant federal and state income tax credits the revenue from the sale of which (through the sale of limited partnership interests) was not taken into account by the Commission under its modified income approach. In these circumstances, the Commission should have considered other valuation approaches to determining the fair market value of the subsidized housing at issue. See Snider v. Casino Aztar, 156 S.W.3d 341, 349-50 (Mo. banc 2005).
Finally, I believe the Commission’s decision to only apply the “income approach” was, and is, based on a misreading of Maryville Properties, L.P. v. Nelson, 83 S.W.3d 608 (Mo.App. W.D.2002), and Missouri Baptist Children’s Home. The decision by the Commission to apply a “hybrid” income analysis approach has never been challenged on appeal. Both experts testified that this approach is used exclusively only for subsidized housing assessments and the Commission has decreed that this is the only approach that will be considered. It would have been wasted effort to prepare an analysis using a different method in front of the Commission. The result is that an apartment complex that cost $4,324,356 to build, and which encompasses forty units, an office, community room, and covered surface parking on 7.33 acres, is valued at $888,300. An injustice has occurred by using the vague and speculative method used by the Commission.
As a result of these misapplications of the law by the Commission and PB Associates’ failure to present evidence of the duplexes’ fair market value under an appropriate valuation approach, PB Associates failed, as a matter of law, (1) to present substantial and persuasive evidence that the Board of Equalization’s valuation was erroneous, and (2) to meet its burden to establish the value that should have been placed on the duplexes. Snider v. Casino Aztar, 156 S.W.3d at 349-51; see also Drury Chesterfield, Inc. v. Muehlheausler, 347 S.W.3d 107, 112, 114-15 (Mo.App. E.D.2011) (discussing Snider v. Casino Aztar in the context of an unfinished hotel, and concluding that the taxpayer failed to overcome the presumption the county board of equalization’s valuation was correct — the opinion uses the phrase “[ajssessor’s valuation,” but again I interpret the Eastern District’s opinion to mean “county board of equalization’s valuation”).
I believe the judgment of the circuit court, which reversed the decision of the Commission and remanded the cause for reconsideration, should be affirmed, but with directions that the Commission affirm the Board of Equalization’s determination that the subsidized duplexes’ true value in money on January 1, 2007, was $2,668,060.

. If I am wrong that this claim was preserved for appellate review, I still believe the claim *822should be reviewed because a failure to review this claim might result in injustice. See Blevins Asphalt Construction Co. v. Director of Revenue, 938 S.W.2d 899, 902-03 (Mo. banc 1997) (“Generally, administrative actions should not be set aside without an opportunity for the agency, on timely request by the complainant, to consider the issue, unless injustice might otherwise result.")


. See also Nance v. State Tax Commission of Missouri, 18 S.W.3d 611, 617-20 (Mo.App. W.D.2000) (for examples of leases where actual rent substantially distorted the true value of the real property at issue).


. In its opinion, the Supreme Court used the phrases "tax assessor’s valuation” and "assessor's valuation" rather than the phrase "county board of equalization's valuation.” I interpret the Supreme Court’s opinion to mean a county board of equalization’s valuation in view of the legislature's 1992 statutory abolition of a presumption in favor of the assessor. See Rinehart v. Bateman, 363 S.W.3d 357, 2012 WL 538954 at *7; Cohen v. Bushmeyer, 251 S.W.3d 345, 348 & n. 2 (Mo. *823App. E.D.2008); see also Reeves v. Snider, 115 S.W.3d 375, 379-80 (Mo.App. S.D.2003) (the taxpayer, as the party seeking affirmative relief before the State Tax Commission, bears the burden of proof regardless of the existence or not of a presumption in favor of county boards of equalization).


. I note that, in past administrative decisions, the Commission has described this valuation approach in terms that could lead to a different conclusion. In both Lake Ozark Village and Sixth Street Partners v. Koons, 2007 WL 2823435 (Mo. State Tax Comm’n September 14, 2007), the Commission indicated the Ma-ryville Properties modified income approach utilizes "actual income, actual expenses, and actual interest and capitalization rates.” Lake Ozark Village, 2004 WL 1172803 at *9; Sixth Street Partners, 2007 WL 2823435 at *4. Sixth Street Partners subsequently states "[s]omeone familiar with the process of determining capitalization rates must review the market and estimate the appropriate capitalization rate for the equity portion of this equation,” but does not clarify whether the "market” referred to is the market for subsidized housing or is some broader market like the market for conventional, multi-family housing. Sixth Street Partners, 2007 WL 2823435 at *5.


. In Lebanon Properties I v. North, 66 S.W.3d 765, 769-70 (Mo.App. S.D.2002), we denied a taxpayer’s claim of Commission error in the determination of an “equity rate” for subsidized housing that appears to be a market based rate. It is unclear from the opinion what market, if any, was used. Even if a market was used, and that market was for conventional, multi-family housing, our decision in Lebanon Properties provides little guidance here because (1) the claim in Lebanon Properties I was different than the claim raised here, (2) the taxpayer’s equity apparently was only 20%, and (3) Lebanon Properties I was decided before the Missouri Supreme Court’s decision in Snider v. Casino Aztar.


. In Maryville Properties, L.P. v. Nelson, 83 S.W.3d 608 (Mo.App. W.D.2002), the Western District held that the value of remaining tax credits could not be included in the true value in money of the subsidized housing that gave rise to the credits because the credits were intangible personal property. I believe including at least a prorated part of the actual revenue received from the sale of limited partnership interests in the actual income generated by the subsidized housing for purposes of applying a modified income approach to valuing the subsidized housing is a different issue and may be appropriate. If I am wrong, I still am left with the belief that the Commission's modified income approach is too vague and speculative to be a reliable measure of value.